BUDGE, C. J.
— This action was brought by appellant against, respondent seeking an injunction restraining him from permitting redemptions to be made from tax sales of lands for which tax deeds have been regularly and legally issued to the county, and to further enjoin him from executing or delivering deeds to any person redeeming property so sold. To the complaint a general demurrer was interposed and sustained. Thereafter judgment was entered dismissing the cause, from which this appeal is taken.
The question presented involves the constitutionality of chapter 161, 1923 Session Laws. Sec. 1 contains the following provision:
“In all cases where the county has or will become the purchaser of any real property by tax sale for taxes levied for the years 1920, 1921, 1922 or for any of said years, redemption therefrom may be made by any person in interest . ... upon payment to the county of the amount of the original tax or taxes for which such property has been sold for said years, less any penalties added thereto, or any of them, together with interest thereon at the rate of seven (7) per cent per annum from the date or dates of delinquency.”
Sec. 2 provides that:
“In all cases where real estate has been or may hereafter be sold for delinquent taxes and the county has become the *367purchaser, and the time for redemption, has expired, or a tax deed has issued to the county, and the county has not disposed of such real estate, the person whose estate has been or may hereafter be sold, or his heirs, executors, administrators, or successors in interest, at any time after the purchase thereof by the county and before the county has disposed of the same, has the right to redeem such real estate by paying to the county treasurer of the county wherein the real estate is situated, the amount of the original tax or taxes for which said property was sold, less any penalties added at the time of such sale, together with interest thereon at the rate of seven (7) per cent per annum from the date or dates of delinquency, and also the original amount of all unpaid taxes levied or assessed against said property at the time the right of redemption expired, together with interest thereon at the rate of seven (7) per cent per annum from the date or dates of delinquency, and also paying the taxes for each year since the date the right to redeem expired for which taxes on said land have not been paid .... The moneys received from any redemption herein provided for shall be distributed between the state and the county, and to the respective funds, in the same manner as if the same had been paid in .the first instance to the tax collector.”
It is appellant’s contention that the provisions of the above act are unconstitutional in that they deprive it of property without due process of law and in violation of the fourteenth amendment to the federal constitution, which, inter alia, provides that:
“No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States, nor shall any State deprive any person of life, liberty or property without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.”
The authorities are to the effect that a county does not acquire a vested right in property by virtue of a tax sale to it for delinquent taxes, and that such a purchase of property by a county goes no further than to perpetuate the lien of *368the tax and is in aid of its collection. (Essex Public Road Board v. Skinkle, 140 U. S. 334, 11 Sup. Ct. 790, 35 L. ed. 446; Tippecanoe County v. Lucas, 93 U. S. 108, 23 L. ed. 822; Newton v. Commissioners, 100 U. S. 548, 25 L. ed. 710; Maryland v. Baltimore & Ohio R. R. Co., 44 U. S. (3 How.) 534, 11 L. ed. 714; Curtin v. Kingsbury, 31 Cal. 57, 159 Pac. 830; Smith v. Spillman, 135 Ark. 279, 1 A. L. R. 136, 205 S. W. 107; State v. Smith, 36 Minn. 456, 32 N. W. 174.)
This rale applies where the county becomes the purchaser and is the owner at the time the subsequent legislation is enacted, and even though the law be retroactive it would be valid in so far as the county is concerned for the reason that such legislation could not disturb vested rights.
The last five lines of the act provide that all moneys received from any redemption shall be distributed between the state and county in the same manner as if the same had been paid in the first instance to the tax collector, while under the provisions of C. S., sec. 3212, each county in the state is liable to the state for the full amount of all state taxes apportioned to each county by the State Board of Equalization and such taxes must be paid to the state in full without deductions before the second Monday in July of the succeeding year. If, on account of uncollected taxes, there is not sufficient money in the county treasury to the credit of the state fund to pay such taxes in full within the time prescribed when such taxes must be paid, the same must be paid within the time prescribed therefor out of any county moneys in the hands of the county treasurer. It is urged that the state, having received its proportionate share of the county taxes, would not be entitled to any proportion of the moneys received from redemptions under the provisions of chapter 161, 1923 Session Laws, and the act is therefore unconstitutional. If the state has no interest in the moneys received, having been paid its full proportion, necessarily there would be no distribution of such moneys between the state and the county. The moneys therefore would be distributed only to the respective funds of the *369county in tbe same manner as if tbe same bad been paid in tbe first instance to tbe tax' collector.
Appellants insist that tbe act is unconstitutional in that it is such a special law as contravenes art. 5, sec. 19 of tbe constitution, which prohibits tbe legislature from passing local or special laws in tbe following enumerated cases: For tbe assessment and collection of taxes, extending time for collection of taxes, releasing or extinguishing in whole or in part tbe indebtedness, liability or obligation of any person or corporation in this state or any municipal corporation therein, exempting property from taxation, remitting fines, penalties and forfeitures. In tbe case of Jones v. Power County, 27 Ida. 656, 665, 150 Pac. 35, in discussing general and special laws, this court said:
“A statute is general if its terms apply to, and its provisions operate upon, all persons and subject matters in like situation.Tbe true test seems to be: Is tbe classification capricious, unreasonable or arbitrary?”
The act under consideration affects all persons whose taxes became delinquent and whose lands were sold to tbe county for failure to pay taxes when due, tbe latter not having disposed of the same to third persons. Where a conveyance is made by tbe county to a third person tbe transaction rests upon contract which cannot be impaired by legislative enactment, tbe purchaser from the county having acquired a vested right. As far as the county is concerned, no contractual right would be impaired by legislative enactment as we have determined that it has no vested right and therefore is solely a matter of law. (Beecher v. Board of Supervisors, 50 Iowa, 538.)
The effect of the statute would seem to be that persons whose taxes have gone delinquent and whose lands have been deeded to the county and subsequently conveyed to third persons are not entitled to relief, while those whose lands are still held by the county are permitted to_ redeem upon complying with its terms. The provisions of the act afford no relief to those who have paid their taxes when due, while it affords relief to those who have permitted their property *370to be sold to and held by the county for delinquent taxes. Such legislation may be wholly unwise and impracticable but not necessarily unconstitutional.
As was said in the ease of Montague, Exr., v. State, 54 Md. 481:
“If the Legislature is satisfied that a given tax is no longer necessary, that it is unjust, that a change of circumstances require its repeal, that public policy demands that the repeal should be prompt, should give instant relief and should therefore extend to all who had not yet actually paid, the Legislature has in its discretion' the constitutional right so to enact, without being at the same time compelled to embarrass the treasury by a sweeping restitution to all who had paid the tax from the time of its imposition. Under some circumstances such a retrospective exemption might be highly expedient and under others not. The question is one of policy for the legislature and not one of law for the courts. ’ ’
Appellant contends that an analysis of the act discloses that it is arbitrary in its operation in this, that it places a greater burden on persons whose taxes have gone delinquent for the year 1919, than upon those whose taxes have gone delinquent for any other year. There is no merit in this contention. C. S., sec. 3256, fixes the time within which the right of redemption must be exercised as three years. This section was amended by chapter 45, 1923 Session Laws, which extended the time to four years. However, in the case of Lawrence v. Defenbach, 23 Ida. 78, 82, 128 Pac. 81, this court said:
“The right of redemption from tax sale must therefore be governed by the law in force at the time of sale, and cannot be affected by subsequent legislation, and cannot be abridged or enlarged by subsequent legislation, and this right follows the title under the tax sale certificates. The law in being at the time of sale governs the right of redemption. The time can be neither lengthened nor shortened by subsequent legislation. The right to redeem is a condition attached to *371the sale, and the legislature cannot defeat it by subsequent act.”
(February 4, 1924.)
It therefore follows that the right of redemption for delinquent taxes for the year 1919 and years prior thereto is governed by the provisions of C. S., see. 3256, prior to amendment, wherein the time fixed is three years. Consequently taxes for the year 1919 became delinquent the first Monday in January, 1920, and were subject to redemption to and including the first Monday in January, 1923, and not January 1924 as stated by appellant. Chapter 161, 1923 Session Laws, relates only to lands which are still held by counties for unpaid taxes. The first section of the act relates only to those lands which the county has not yet acquired the right to sell, the time for redemption not having expired, namely, for taxes for 1920, 1921 and 1922. The second section relates to those lands held by the county, and which the county had the right to sell at or prior to the passage of this act, the time for redemption having expired, namely, for the year 1919 and years prior thereto.
It therefore cannot be said that the act in question is a special law within the meaning of art. 3, sec. 19, of the constitution, or that it is capricious, unreasonable or arbitrary.
The judgment of the lower court should be affirmed, and it is so ordered. Costs are awarded to respondent.
McCarthy, Dunn, William A. Lee and Wm. E. Lee, JJ., concur.